DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 15/409777 filed on December 01, 2020.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

Status of Claims
3.    	Claims 1, 3-11 and 13-21 are pending in this application.
	
Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 



Claim Rejections - 35 U.S.C. §101 
 
4.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for merging data indexes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can obtain a different version of data, storing the data into the original database, determining if a enough users have verified the data is correct, based upon the verification, index the data with a timestamp, then incorporate the updated index into an existing index, receive a query associated with parameters and returning information associated with the information in the index.
 This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system, independent claim 10 and 17 recite a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for obtain a different version of data, storing the data into the original database, determining if a enough users have verified the data is correct, based upon the verification, index the data with a timestamp, then incorporate the updated index into an existing index, receive a query associated with parameters and returning information associated with the information in the index, these limitations can be accomplished with a pen and paper. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can obtain a different version of data, storing the data into the original database, determining if a enough users have verified the data is correct, based upon the verification, index the data with a timestamp, then incorporate the updated index into an existing index, receive a query associated with parameters and returning information associated with the information in the index.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 

The claim(s) 1, 10 and 17 recites the additional elements of a processor, memory, “…computer readable storage media” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining, in the reply phase, that a predetermined quorum is reached” “indexing the data items” and “incorporating the first index into an existing index”, “receiving a search query” and “returning information….” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes (pen and paper) and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 






Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1, 4-6, 9, 11, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) and further in view of Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 

As to claim 1 Peltonen teaches a method of searching versioned database data, the method comprising: obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database);
performing, by a processing system, data versioning operation and processing a searchable index in real time  (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream (Par. 0068 Lawrence discloses the query events can be stored without the content data);

Peltonen does not teach but Bechtel teaches determining, in the replay phase, that a predetermined quorum is reached, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen as the minimum number of validation responses.  The validation responses are seen as the storing data);
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the collaboration of users of Bechtel, to improve the quality of information retrieve. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches with useful information (Par. 0004 Bechtel).
based on a determination of the predetermined quorum, in the reply phase, indexing data items of the the first data version simultaneously with the data content interpretation of extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
and incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and 
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

As to claim 4 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
	In addition Peltonen teaches wherein indexing the first data version comprises: converting data of the first data version to first user searchable information; and indexing the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 5 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
 wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).

As to claim 6 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen teaches wherein the user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator).

As to claim 11 Peltonen teaches a system for searching versioned database data, the system comprising:
one or more computer readable storage media, a processing system operatively coupled with the one or more computer readable storage media (Col. 5 Lines 5-15 Peltonen discloses a storage device);
and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, (Col. 5 Lines 5-15 Peltonen discloses a processor and storage);
direct the processing system to: obtain, a first data version of database data that is different than a current data version of the database data  (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was 
perform, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, wherein the upload phase including storing data items of the first data version in an original byte stream (Par. 0068 Lawrence discloses the query events can be stored without the content data);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence).
based on a determination of the predetermined quorum, in the reply phase (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen as the minimum number of validation responses.  The validation responses are seen as the storing data);
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the collaboration of users of Bechtel, to improve the quality of information retrieve. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches with useful information (Par. 0004 Bechtel).
Lawrence teaches index, the data items of the first data version simultaneously with the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
and incorporate, the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator);
receive a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the 
and return information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).


As to claim 14 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein to index the first data version, the program instructions direct the processing system to at least: convert data of the first data version to first user searchable information; and index the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 15 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).


In addition Peltonen teaches wherein the user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator).


As to claim 21 Peltonen teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database);
perform, by the processing system, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses 
Peltonen does not teach but Lawrence teaches the versioning operation comprising at least two stages including an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream (Par. 0068 Lawrence discloses the query events can be stored without the content data);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence).
Peltonen does not teach but Bechtel teaches determining, in the replay phase, that a predetermined quorum is reached, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version, based on a determination of the predetermined quorum, in the replay phase, (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen 
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the collaboration of users of Bechtel, to improve the quality of information retrieve. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches with useful information (Par. 0004 Bechtel).
Lawrence teaches indexing the data items of first data version simultaneously with the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order 
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a file creation, update and delete operation to serve a life-cycle-related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator);
Peltonen teaches processing, in a data versioning operation, the searchable index in real time without storing the first or the one or more additional data versions (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the webpage. Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

8.	Claim(s) 3, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’), Bechtel U.S. Patent Application Publication No. 2011/0016179 (herein as ‘Bechtel’) and further in view of Beisiegel et al. U.S. Patent Application Publication No. 2016/0171071 (herein as ‘Beisiegel’).


As to claim 3 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
wherein indexing the first data version comprises:
indexing data items of the first data version that satisfy a quorum requirement across nodes of a database from which the database data is obtained wherein the first data version is created by an index system (Par. 0021 Beisiegel discloses storing data in the index based upon the size of the data).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).

As to claim 9 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
Peltonen in combination with Bechtel and Lawrence but Beisiegel teaches further comprising: storing the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is 


As to claim 13 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
Peltonen in combination with Bechtel and Lawrence but Beisiegel teaches wherein to index the first data version, the program instructions direct the processing system to at least: index data items of the first data version that satisfy a quorum requirement across nodes of a database from which the database data is obtained, wherein the first data version is created by an index system (Par. 0021 Beisiegel discloses storing data in the index based upon the size of the data).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).

As to claim 19 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
 wherein the program instructions further direct the processing system to: store the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).


7.	Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Bechtel U.S. Patent Application Publication No. 2011/0016179 (herein as ‘Bechtel’) and Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’) as applied to claim 1 above, and further in view of Effern U.S. Patent Application Publication No. 2009/0037439 (herein as ‘Effern’).


As to claim 7 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
 comprising: deleting portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 8 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 7.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches further comprising: deleting the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age. Par. 0063 Effern discloses deleting files based upon a certain month).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or 

As to claim 10 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen in combination with Lawrence and Bechtel does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 17 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen in combination with Lawrence and Bechtel e does not teach but Effern teaches wherein the program instructions further direct the processing system to: delete portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 18 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 17.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches wherein the program instructions further direct the processing system to:delete the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age. Par. 0063 Effern discloses deleting files based upon a certain month).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or 

As to claim 20 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 11.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).





Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  July 14, 2021Examiner, Art Unit 2159                               
/AMRESH SINGH/Primary Examiner, Art Unit 2159